IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON
                          DIVISION ONE


STATE OF WASHINGTON,                               )           No. 81039-1-I
                                                   )
                              Respondent,          )           UNPUBLISHED OPINION
                                                   )
              v.                                   )
                                                   )
FRANKIE STRICKLEN,                                 )
                                                   )
                              Appellant.           )
                                                   )

       ANDRUS, A.C.J. – Frankie Stricklen challenges his convictions and sentence

for unlawful possession of a firearm, unlawful possession of a controlled substance

with intent to deliver, and unlawful possession of a controlled substance. Stricklen

argues that the trial court should have suppressed the evidence obtained during a

search of his apartment and vehicles.             He also challenges his conditions of

community custody, arguing that the sentencing court unconstitutionally delegated

power to the Department of Corrections (DOC) in enabling the Community

Corrections Officers (CCOs) to set conditions of community custody.

       We conclude that the trial court correctly denied Stricklen’s motion to

suppress because the warrant was issued with probable cause and the searching

officers complied with CrR 2.3(b). We also affirm Stricklen’s community custody

conditions.


     Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81039-1-I/2


                                        FACTS

         In June and July 2017, Tacoma Police Officers used a confidential

informant (CI) to engage in a controlled buy of cocaine from Frankie Stricklen as

part of an ongoing investigation led by Detective Hannah Heilman of the Tacoma

Police Department. Detective Heilman noted that this investigation began in June,

when she learned from a CI that Stricklen was dealing cocaine. On June 29,

Officer Joseph Mettler observed Stricklen leave an apartment building with a

backpack and watched him return some time later.               Officer Mettler later

approached the building and observed Stricklen’s name on one of the mailboxes.

According to Detective Heilman’s statement of probable cause, while Officer

Mettler remained at the apartment building, other officers followed Stricklen and

observed him sell drugs to the CI. Officers then verified Stricken’s address using

a utility bill in Stricklen’s name, as well as a previous domestic violence report

involving Stricklen at the residence.

         Within five days of July 25, 2017, officers arranged a second controlled buy

using a CI and observed Stricklen leaving and returning to the same apartment

building. Again, officers followed Stricklen and observed him sell drugs to the CI.

         On July 25, 2017, Detective Heilman sought, and the trial court issued, a

search warrant for Stricklen, the apartment, and vehicles the police had observed

Stricklen driving, a maroon 2003 Chevrolet Monte Carlo and a yellow 2002 Monte

Carlo.    In her affidavit, Detective Heilman noted that officers had observed

Stricklen driving both vehicles.




                                         -2-
No. 81039-1-I/3


       On July 31, 2017, six days later, officers executed the search warrant.

Officer Michael Young, part of the “entry team,” testified that he arrived at the

residence and that Stricken was not there, as he had been apprehended

elsewhere. Officer Daniel Bortle testified that he performed a traffic stop for

purposes of detaining Stricklen after undercover officers notified him as to the

location of the yellow Monte Carlo. Stricklen was the sole occupant of the vehicle.

Officer Bortle did not search Stricklen’s vehicle at that time. Instead, Officer Bortle

handcuffed Stricklen and transported him to the apartment. Officers executed the

search warrant during this time, while Officer Bortle and Stricklen remained in the

patrol car. Officer Young testified that Stricklen was brought to the apartment for

a short time but left before the officers concluded their search and before Officer

Young had completed an evidence log. Officer Daniel Grant testified that he read

the warrant to Stricklen while he sat in the patrol car.

       Officer Mettler participated in the search, recovering a baggie containing a

“white, chunky substance,” which Officer Mettler believed to be crack cocaine, in

the yellow Monte Carlo. Officer Grant testified that they found other narcotics, as

well as narcotics paraphernalia, in the apartment’s kitchen. Officer Albert Malave

testified that he recovered a firearm with an attached magazine from the living

room floor of the apartment. He also found an extended firearm magazine in the

same area. 1




1
  Officer Malave testified that a standard firearm magazine can hold seven bullets. He estimated
that an extended magazine can hold significantly more, possibly double the amount of a standard
magazine.

                                             -3-
No. 81039-1-I/4


       Officer Young, the evidence custodian for this search, testified that he

logged and maintained custody of collected evidence. As part of his duty to log

evidence, Officer Young created a receipt of the items taken from the apartment

and vehicles. In addition to the drug evidence and firearm, Officer Young’s log

identified numerous other items, including documents, pills, and cell phones.

Officer Young left a copy of the search warrant and the log on the kitchen table in

the apartment. He testified that he did this instead of handing Stricklen a copy

because Stricklen was going to be booked into the jail.

       The next day, August 1, 2017, the State charged Stricklen with one count

of unlawful possession of a firearm, one count of unlawful possession of a

controlled substance with intent to deliver, and two counts of unlawful possession

of a controlled substance.

       Stricklen moved to suppress the evidence collected during the search,

claiming that the officers lacked probable cause, that the officers failed to comply

with CrR 2.3, that the search affidavit was insufficient to establish dominion and

control over the apartment, and that Officer Bortle lacked probable cause to

perform the traffic stop. Stricklen later moved to dismiss the charges under CrR

8.3(b), arguing that the assigned prosecuting attorney had failed to file a response

to the motion to suppress.

       The trial court denied Stricklen’s motion to suppress, concluding that the

officers had probable cause, the officers complied with CrR 2.3, and the traffic stop

of Stricklen was valid. It concluded that all of the evidence seized was admissible

at trial. The trial court also denied Stricklen’s motion to dismiss under CrR 8.3(b).



                                        -4-
No. 81039-1-I/5


       On April 2, 2018, a jury found Stricklen guilty of one count of unlawful

possession of a firearm, (Count 1), one count of unlawful possession of a

controlled substance with intent to deliver, (Count 2), and one count of unlawful

possession of a controlled substance (Count 4). It also found that Stricklen was

armed with a firearm during the commission of Count 2. That same day, the State

moved to dismiss Count 3, unlawful possession of a controlled substance. The

trial court granted the State’s motion.

       The court sentenced Stricken to 152 months in prison, which included a

consecutive 36-month firearm enhancement on Count 2. Stricklen timely appealed

his judgment and sentence.

                                     ANALYSIS

       Stricklen makes three arguments on appeal. First, he argues that the trial

court erred when it denied his motion to suppress because the evidence was

seized during an unlawful search. He contends that the officers lacked probable

cause to search his apartment and vehicles and that, even if the officers had

probable cause, the warrant had become stale by the time it was executed.

Second, he argues this court should reverse his convictions because the searching

officers failed to comply with CrR 2.3(d). Finally, he challenges a condition of

community custody authorizing the DOC to modify and set additional conditions of

custody, arguing that this delegation violates the separation of powers doctrine.

       We conclude the search warrant was supported by probable cause and the

information on which it was based was not stale. “Probable cause exists where

there are facts and circumstances sufficient to establish a reasonable inference



                                          -5-
No. 81039-1-I/6


that the defendant is involved in criminal activity and that evidence of the criminal

activity can be found at the place to be searched.” State v. Maddox, 152 Wash. 2d
499, 505, 98 P.3d 1199 (2004). The issuing judge “is entitled to make reasonable

inferences from the facts and circumstances set out in the affidavit.” Id.

          We generally review the issuance of a search warrant for abuse of

discretion, giving great deference to the issuing judge or magistrate. State v. Neth,

165 Wash. 2d 177, 182, 196 P.3d 658 (2008). But when a trial court reviews a

determination of probable cause, it acts as the appellate court, and its review, like

ours, is limited to the four corners of the affidavit supporting probable cause. Id.

The trial court’s assessment of probable cause is a legal conclusion we review de

novo. Id. We similarly review a trial court’s conclusions of law de novo. State v.

Armenta, 134 Wash. 2d 1, 9, 948 P.2d 1280 (1997).

          Stricklen asserts that the officers lacked probable cause to search his

apartment because the purchases did not occur at the apartment. 2 We disagree.

“Absent a sufficient basis in fact from which to conclude evidence of illegal activity

will likely be found at the place to be searched, a reasonable nexus is not

established as a matter of law.” State v. Thein, 138 Wash. 2d 133, 147, 977 P.2d 582

(1999). Our courts, however, have found that this reasonable nexus exists when

a defendant has left one location to commit a crime and then returned to the same

location.

          In State v. G.M.V., 135 Wash. App. 366, 372, 144 P.3d 358 (2006), officers

obtained a warrant to search the home of G.M.V. after the police had made



2
    Stricklen concedes that the officers had probable cause to search the vehicles.

                                                 -6-
No. 81039-1-I/7


controlled drug buys from G.M.V.’s boyfriend, Ivan Longoria. Although these buys

did not occur at the home, the officers followed Longoria back to G.M.V.’s home

after each buy. Id. at 369. Officers recovered drugs in the home, as well as an

altered shotgun. Id. at 370. The State charged G.M.V. with, and a jury convicted

her of, possession of marijuana and the unlawfully altered gun. Id. G.M.V. argued

on appeal that her counsel was ineffective for not requesting a suppression hearing

because there was no nexus between Longoria’s criminal activities and her home.
Id. at 371. Division Three disagreed, concluding that “The warrant was to search

the place Mr. Longoria left from and returned to before and after he sold drugs.

This was a nexus that established probable cause that Mr. Longoria had drugs in

the house.” Id. at 372.

          More recently, Division Two of this court reached the same conclusion in an

unpublished opinion, State v. Wood, No. 49593-7-II (Wash. Ct. App. Dec. 19,

2017) (unpublished) 3. In that case, a confidential informant purchased drugs from

Wood in a public parking lot. Wood, slip op. at 2. Officers observed Wood leave

from and return to the same residence before and after each controlled buy. Id.

Officers also observed Wood using two different vehicles to leave the residence to

sell drugs in various parking lots. Id. at 2-3. The officers then obtained a warrant

to search Wood’s person, vehicles, and residence. Wood, slip op. at 3. The

officers recovered drugs and a handgun from the residence, as well as drugs in

one of the vehicles. Id. Wood moved to suppress the evidence, arguing that the

officers lacked probable cause to search his home. Wood, slip op. at 4. The trial


3
    https://www.courts.wa.gov/opinions/pdf/D2%2049593-7-II%20Unpublished%20Opinion.pdf


                                            -7-
No. 81039-1-I/8


court denied the motion to suppress, id., and Division Two affirmed, concluding

that “Viewing the totality of facts. . ., [the Sheriff]’s statements that Wood was seen

going to his home after suspected drug transactions and, on a separate occasion,

leaving from his home prior to a suspected drug transaction was sufficient to

establish probable cause to search his home for evidence of such illegal activity.”

Wood, slip op. at 8.

       This case is analogous to G.M.V. and Wood. The record here established

that officers observed Stricklen leave his home to sell drugs to the CI and then

return to that same residence. The record further established that officers verified

that Stricklen resided in the apartment by locating a mailbox with his name on it,

by finding court records confirming his residence address, and by verifying that

Stricklen paid the utility bill at that address. We conclude, as the courts did in

G.M.V. and Wood, that the officers had probable cause to search both Stricklen’s

home and vehicles.

       Stricklen makes the alternative argument that even if the officers had

probable cause at some point, the information had become stale because of the

delay between the last drug transaction and the issuance of the search warrant.

But this argument is based on a typographical error in the trial court’s findings and

is unsupported by the record. The trial court’s finding of fact 3 states that the

controlled buys occurred on June 29, 2018, and within five days of June 25, 2017.

The evidence in the record and in Detective Heilman’s affidavit establishes that the

controlled buys occurred on June 29, 2017 (not 2018), and within five days of July

25, 2017. Officer Heilman applied for the search warrant on July 25, 2017. The



                                         -8-
No. 81039-1-I/9


passage of time between the last controlled purchase of drugs and the request for

the search warrant was five days, not several weeks, as Stricklen suggests.

       Nevertheless, “information is not stale for purposes of probable cause if the

facts and circumstances in the affidavit support a commonsense determination that

there is continuing and contemporaneous possession of the property intended to

be seized.” Maddox, 152 Wash. 2d at 506. “Staleness . . . involves not only duration

but the probability that the items sought in connection with the suspected criminal

activity will be on the premises at the time of the search.” State v. Perez, 92 Wn.

App. 1, 9, 963 P.2d 881 (1998) (three day delay between last observation

described in affidavit and issuance of warrant not long enough to render warrant

invalid).

       Here, the record shows that Detective Heilman was investigating Stricklen

after learning from a CI that Stricklen was dealing cocaine and that the

investigation culminated in two controlled buys, occurring a month apart. Before

each buy, Stricklen left from the same apartment and then returned to the

apartment immediately after making the sale. The last buy occurred within 5 days

of July 25, 2017, when the search warrant was issued. The search occurred 6

days later, on July 31. The facts recited in the affidavit supported the inference

that Stricklen was continuously dealing drugs and that he was leaving from his

apartment and returning to it after each sale. These observations support the

conclusion that Stricklen regularly sold cocaine. And the officers’ observations of

Stricklen leaving the house before each sale and returning after each sale support

the conclusion that drugs or drug paraphernalia were likely to be found in the



                                       -9-
No. 81039-1-I/10


apartment. Given this evidence of ongoing criminal activity, the five-day delay

between the last sale and the issuance of the search warrant did not render the

warrant stale.

        Because the search warrant was based on probable cause and the

information on which it was based was not stale, the trial court properly denied

Stricklen’s motion to suppress. 4

        Stricklen next contends that the searching officers did not comply with CrR

2.3(d), violating his right to be free of unreasonable searches and seizures under

article I, section 7 of the Washington State Constitution. CrR 2.3(d) provides in its

entirety:

        (d) Execution and Return With Inventory. The peace officer taking
        property under the warrant shall give to the person from whom or
        from whose premises the property is taken a copy of the warrant and
        a receipt for the property taken. If no such person is present, the
        officer may post a copy of the search warrant and receipt. The return
        shall be made promptly and shall be accompanied by a written
        inventory of any property taken. The inventory shall be made in the
        presence of the person from whose possession or premises the
        property is taken, or in the presence of at least one person other than
        the officer. The court shall upon request provide a copy of the
        inventory to the person from whom or from whose premises the
        property was taken and to the applicant for the warrant.

Stricklen was not present when the officers began or completed their search of the

home. Stricklen does not challenge the trial court’s finding 16, stating that “[Officer]

Young left a copy of the search warrant and a return was left on the kitchen table


4
  Stricklen argues, for the first time on appeal, that the search warrant was overbroad. We decline
to address this argument under RAP 2.5. He maintains in the alternative that his counsel was
ineffective by failing to raise this issue below but fails to adequately brief the issue. Stricklen merely
states that “A successful motion to suppress would have resulted in dismissal,” without citing any
authority or supporting evidence. We therefore decline to address Stricklen’s ineffective assistance
claim as well. See Norcon Builders, LLC v. GMP Homes VG, LLC, 161 Wash. App. 474, 486, 254
P.3d 835 (2011) (appellate court will not consider an inadequately briefed argument).


                                                 - 10 -
No. 81039-1-I/11


of the defendant’s residence.” Nor does he challenge finding 17, stating that

“[Officer] Grant read the defendant a copy of the search warrant while the

defendant was at the premises, handcuffed, and inside a patrol vehicle.” These

unchallenged factual findings are treated as verities on appeal. State v. Gentry,

125 Wash. 2d 570, 605, 888 P.2d 1105 (1995). These findings support the conclusion

that law enforcement officers complied with CrR 2.3(d) by giving Stricklen oral

notice of the warrant and by leaving a copy of the warrant and a receipt of items

taken on the kitchen table in Stricklen’s apartment.

        Stricklen argues that the officers were required to give him a paper copy of

the warrant when they brought him to the residence while they were searching his

home. 5 But Stricklen cites no authority for the proposition that the rule mandates

delivery in paper form when he was not present when the search began or ended

and when an officer read the search warrant to him while present on the site.

        Stricklen next challenges the trial court’s findings 19 and 20:

        19. A physical copy of the warrant was provided to the defendant
        when he reached the Pierce County Jail.

        20. The fact that the officers did not give a cuffed suspect a copy of
        the search warrant until he reached the jail was not unreasonable.

And although not explicit from his briefing, Stricklen also appears to challenge the

trial court’s conclusion of law 4, which stated “The service of the search was proper

and in compliance with Criminal Court Rule 2.3.”




5
  Stricklen also argues that the officers who performed the traffic stop were required to provide him
with a copy of the warrant when they stopped his vehicle. But he does not contend that the officers
searched his car at that time. And he does not provide any authority for this argument. We thus
conclude that Stricklen has inadequately briefed this argument and decline to address it. See RAP
2.5.

                                               - 11 -
No. 81039-1-I/12


       “When reviewing a trial court’s ruling on a motion to suppress, we determine

whether substantial evidence supports the trial court’s findings of fact and whether

the findings of fact support the trial court's conclusions of law.” State v. Russell,

180 Wash. 2d 860, 866, 330 P.3d 151 (2014). “Evidence is substantial when it is

enough to persuade a fair-minded person of the truth of the stated premise.” Id.

at 866-67. (quoting State v. Garvin, 166 Wash. 2d 242, 249, 207 P.3d 1266 (2009).

This court reviews questions of law de novo. Id. at 867.

       We agree with Stricken that the record does not support the trial court’s

finding that Stricklen was provided a copy of the warrant when he arrived at the

jail. Officer Grant testified that he handed a copy of the search warrant to the patrol

officer who escorted Stricklen to jail. There is no evidence that this copy was

subsequently handed to Stricklen. But even without this finding, the trial court’s

conclusion that the officers complied with CrR 2.3 is supported by findings 16 and

17. Officer Grant read the search warrant to Stricklen while they sat in Officer

Bortle’s patrol car and Officer Young left a physical copy of the warrant and receipt

at the apartment. The record supports the trial court’s conclusion that the officer

complied with CrR 2.3(d).

       Even if the failure to give Stricklen a physical copy of the warrant at the jail

is a violation of the court rule, CrR 2.3 is ministerial in nature, and noncompliance

does not invalidate a search absent prejudice to the defendant.              State v.

Ettenhofer, 119 Wash. App. 300, 307, 79 P.3d 478 (2003). Stricklen does not assign

error to the trial court’s finding 21, that “The defendant did not allege any prejudice

in the service of the search warrant.” Thus, he cannot challenge this finding on



                                        - 12 -
No. 81039-1-I/13


appeal. And he has failed to brief the issue of prejudice. We thus reject Stricklen’s

argument that any failure to comply with CrR 2.3 is reversible error.

        Finally, Stricklen argues that the sentencing court violated the separation of

powers doctrine when it allowed the DOC to set conditions of his community

custody. We disagree.

        “This court reviews community custody conditions for abuse of discretion

and will reverse them only if they are ‘manifestly unreasonable.’” State v. Irwin,

191 Wash. App. 644, 652, 364 P.3d 830 (2015) (quoting State v. Sanchez Valencia,

169 Wash. 2d 782, 791-92, 239 P.3d 1059 (2010)).             Stricklen’s judgment and

sentence indicated that the CCO may designate a geographic boundary that

Stricklen must remain in or stay away from, that the CCO may require Stricklen to

participate in crime-related treatment or counseling, and that the CCO may set

other conditions.

        RCW 9.94A.704(2)(a) authorizes the DOC to “establish and modify

additional conditions of community custody based upon the risk to community

safety.” And in response to similar constitutional challenges, our courts have noted

that:

        While it is the function of the judiciary to determine guilt and impose
        sentences, the execution of the sentence and the application of the
        various provisions for the mitigation of punishment and the
        reformation of the offender are administrative in character and are
        properly exercised by an administrative body, according to the
        manner prescribed by the Legislature.

State v. McWilliams, 177 Wash. App. 139, 154, 311 P.3d 584, (2013) (quoting State

v. Sansone, 127 Wash. App. 630, 642, 111 P.3d 1251 (2005)).




                                        - 13 -
No. 81039-1-I/14


       Because the DOC has statutory authority to impose conditions of

community custody, we reject Stricklen’s argument that the sentencing court

violated the separation of powers doctrine by allowing DOC to set additional

community custody conditions.

                                 CONCLUSION

       We conclude the trial court correctly denied Stricklen’s motion to suppress

evidence found in his apartment, it did not err in finding the searching officers

complied with CrR 2.3(b), and Stricklen’s conditions of community custody are

constitutional.

       Affirmed.




WE CONCUR:




                                      - 14 -